SCHLEGEL, Judge
(dissenting).
I respectfully dissent.
The majority states that it agrees with the findings of the juvenile court. Presumably, therefore, the majority must also agree with the court’s findings that immediately precede the quoted portion set out in the majority opinion, which, when added to the part quoted by the majority, gives an entirely different meaning to the court’s findings, as shown, to-wit:
It appears to the parents that if the children remain with the Smiths they have effectuated a de facto termination of their parental rights.
Perhaps there is some truth in the parents argument; however, they [the parents] [have been given a considerable amount of time, services and expenses in the opportunity to reunite their family. Progress toward reunification has been minimal if any. Blame for lack of progress must be placed in a large degree with the parents and in particular *570with the stepfather.] (The majority’s quotation has been bracketed above.)
As to the court’s finding that “[b]lame for lack of progress must be placed in a large degree with the parents and in particular with the stepfather,” one should review the chronology of events leading up to the hearing from which this appeal is taken.
1. The petitions alleging children in need of assistance were filed on July 16, 1986. On July 28, 1986, the order confirming removal of the children from the parents’ home was entered and filed.
2. On August 29, 1986, an order was filed, finding the children to be children in need of assistance, and provisions for dis-positional hearing were made and a date set for that hearing.
3. The dispositional hearing was held on September 30, 1986, and order of disposition was filed on October 1, 1986.
4. On December 17, 1986, over the objection of the parents, placement with the Smiths was continued. (The order shows no objections having been made, but the parents did object, with such objections leading to the termination of the services of the attorney representing them, and the appearance of a different attorney.)
5. On December 19, 1986, the parents, through their new lawyer, filed a motion to compel, directed at compelling the Iowa Department of Human Services (DHS) to carry out the order of the court, with respect to visitation and obtaining therapy from the counsellor for the children.
6. On December 30,1986, an order compelling the DHS to comply with the court’s prior order was entered and filed.
7. On January 28, 1987, the parents filed an application for hearing, asking the court to arrange a more specific visitation schedule and to clarify the counseling arrangement “with the stated intent to return the children to the parental home as quickly as possible.”
8. On February 24, 1987, hearing was held on the parents’ application, and the court set specific visitation schedules and therapy schedules, as well as changing the person in charge of visitation supervision and decisions.
9. On or about March 3, 1987, the parents filed an application for redispositional hearing, and hearing was set for March 31, 1987. Continuances were asked for and received by counsel for the children and counsel for the State.
10. Hearing on the parents’ application for redisposition was held on May 11,1987. The court’s ruling was filed on August 4, 1987.
Under these circumstances, it seems quite hypocritical to find, as the court did, that “[b]lame for lack of progress must be placed in a large degree with the parents and in particular with the stepfather.”
It appears obvious that the juvenile court and the majority have no commitment to the mandate of the statute and the order of the court in its initial order, that efforts be made to return the children to their parents as quickly as possible. The juvenile court, in fact, seems to find no urgency in the realization that the present placement will likely lead to a de facto termination.
The parents, and especially the mother, have made a very serious effort to do all that is required of them to acquire the return of their children. There is nothing to suggest that the move to Des Moines was improper or inappropriate, given the employment and education opportunities in Marshall County. Their goal is to improve themselves so that they can provide a better home for their children.
The majority claims there is no evidence that the foster parents seek to make the relationship between themselves and the children permanent. There is evidence that the uncle has assured the children that they will not have to return to their home, and that he will do anything in his power to keep that from happening. This is now denied, but it is clear that the present custodians are not committed to the purposes for which the department is required to work (i.e., the return of the children to their parents as quickly as possible). When their attitude is coupled with the *571testimony of P.D., the children’s mother, showing that there has been a bad relationship with the uncle, and the difficulty that has been encountered in picking up the children for visitation, it is improper to state that there is a lack of evidence that the present custodians seek a permanent placement. There is at least substantial evidence to show that there have been indirect proposals that the association with them will be permanent. Children are naturally attached to relatives, and are subject to the influence of being provided with many benefits that a normal foster parent could not or would not normally provide.
The uncle and aunt undoubtedly provide a more affluent life style for the children. They seem to show affection to the children, and the children evidence an affection to them. The bonding that has occurred between the temporary custodians and the children is such that it leads to the psychologist who has been working with this family to observe that it has likely made a return of these children to their parents unlikely.
In re A.C., 415 N.W.2d 609 (Iowa 1987), will not be expanded by ordering removal of the children from the present custodians in this case. The following language of that case is appropriate here:
There is a pressing societal need for temporary foster homes. The child victims of abuse are in desperate need of shelter and care. During the time required for courts or officials to process and consider their needs, the children must be nurtured in a safe environment.
It should be apparent that one of the paramount needs of a child living under the stress of such unfortunate circumstances is to be free from direct or indirect proposals by those sheltering them to make the association permanent. To some it may seem innocent, even a good thing, to offer a permanent love to the child under temporary care. But unselfish temporary parents recognize that such a bonding is not kind. On the contrary it tends to be selfish on the part of the adults and is highly likely to be harmful to the child.
Temporary foster relationships must be designed with the knowledge they will almost certainly end in separation. The children often return to their natural parents. Often another solution must be found. Separation from foster parents holds the potential to be a painful experience. Such a separation would become unnecessarily cruel if the foster parents have led the children to believe placement in their home was permanent. [Emphasis added.]
Id. at 614.
The juvenile court stated:
It appears to the parents that if the children remain with the Smiths they have effectuated a de facto termination of their parental rights.
Perhaps there is some truth in the parents argument....
It thus appears that the primary motivation of the court is for the ultimate termination of the parental relationship between the parents and the children, and not for the speedy return of the children to their parents. While acknowledging that continued placement with the Smiths will cause a de facto termination, the court refuses to take the one step that will remedy that.
This is not one of the cases where there is any showing that failures in keeping scheduled appointments was due to the parents’ neglect or abandonment of their roles as the parents of these children. Upon several occasions, the failure of appointments have been the fault of occurrences interfering with the schedule of the psychologist, or school activities of the children.
If the majority really believes that the mandate of the law, to return the children to their parents as quickly as possible, should be the goal in this case, then it must agree that the removal of the children from the temporary custodians, and the change of the venue of this case to Polk County, the residence of the family, with placement of the children in a foster home in Polk *572County, is the desired procedure. In the present scheme of things, it appears that the majority holds out no hope that this family can ever be reunited, and that termination is the inevitable conclusion.
I would reverse the redisposition order and would order that venue be transferred to Polk County and the children be transferred to placement in a foster home in Polk County.
0X6ERGER, C.J., joins this dissent.